UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2197


In re:   TYRONE LORENZO ROBINSON,

                      Petitioner.



              On Petition for Writ of Habeas Corpus.


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Lorenzo Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tyrone Robinson filed a petition for an original writ of

habeas corpus challenging his South Carolina convictions.                     This

court ordinarily declines to entertain original habeas corpus

petitions under 28 U.S.C. § 2241 (2012), and this case provides

no reason to depart from the general rule.                   Moreover, we find

that the interest of justice would not be served by transferring

the case to the district court.            See 28 U.S.C. § 1631 (2012).

Accordingly,     we    deny   Robinson     leave      to   proceed   in      forma

pauperis,     deny    his   motion   for   appointment       of   counsel,    and

dismiss the petition, amended petition, emergency petition, and

all pending petitions.

     We dispense with oral argument because the facts and legal

contentions    are    adequately     presented   in    the   materials    before

this court and argument would not aid the decisional process.



                                                                      DISMISSED




                                       2